UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-21625 Investment Company Act file number Intrepid Capital Management Funds Trust (Exact name of registrant as specified in charter) 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach, FL 32250 (Address of principal executive offices) (Zip code) Mark F. Travis 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach, FL 32250 (Name and address of agent for service) 1-904-246-3433 Registrant's telephone number, including area code Date of fiscal year end: 09/30/16 Date of reporting period:12/31/15 Item 1. Schedule of Investments. Schedule of Investments December 31, 2015 (Unaudited) Intrepid Capital Fund Shares Value COMMON STOCKS - 69.77% Capital Goods - 5.18% American Science & Engineering, Inc. $ Fenner PLC (a) Metka SA (a) Commercial & Professional Services - 3.63% Programmed Maintenance Services Ltd. (a) Tetra Tech, Inc. Consumer Durables & Apparel - 3.67% Coach, Inc. Mattel, Inc. Diversified Financials - 12.75% Berkshire Hathaway, Inc. - Class B (b) Dundee Corp. - Class A (a)(b) Leucadia National Corp. Oaktree Capital Group LLC The Bank Of New York Mellon Corp. Energy - 2.77% Patterson-UTI Energy, Inc. Unit Corp. (b) Health Care Equipment & Services - 2.40% Express Scripts Holding Co. (b) Insurance - 1.96% Baldwin & Lyons, Inc. - Class B Materials - 1.92% Hawkins, Inc. Media - 4.22% Corus Entertainment, Inc. - Class B (a) IPSOS (a) Pharmaceuticals, Biotechnology & Life Sciences - 1.52% Bio-Rad Laboratories, Inc. - Class A (b) Retailing - 2.36% Hornbach Baumarkt AG (a) Staples, Inc. Software & Services - 9.47% Amdocs Ltd. (a) Microsoft Corp. Symantec Corp. The Western Union Co. Technology Hardware & Equipment - 7.10% Cisco Systems, Inc. Fabrinet (a)(b) Ingram Micro, Inc. - Class A Telecommunication Services - 6.46% Telephone & Data Systems, Inc. Verizon Communications, Inc. Transportation - 4.36% Royal Mail PLC (a) TOTAL COMMON STOCKS (Cost $203,796,203) PREFERRED STOCK - 3.25% Commercial & Professional Services - 3.25% Pitney Bowes International Holdings, Inc., 6.125% (c)(d) (Cost: $9,706,125; Original acquisition date: 09/16/2014) TOTAL PREFERRED STOCK (Cost $9,706,125) CONVERTIBLE BOND - 4.11% Diversified Financials - 4.11% EZCORP, Inc. 2.125%, 06/15/2019 TOTAL CONVERTIBLE BOND (Cost $14,800,327) Principal CORPORATE BONDS - 18.39% Amount Capital Goods - 0.51% WESCO Distribution, Inc. 5.375%, 12/15/2021 $ Commercial & Professional Services - 1.67% Multi-Color Corp. 6.125%, 12/01/2022 (c) (Cost: $4,968,683; Original acquisition date: 05/27/2015) Consumer Durables & Apparel - 0.89% Smith & Wesson Holding Corp. 5.000%, 07/15/2018 (c) (Cost: $2,500,000; Original acquisition date: 07/10/2014) Consumer Services - 3.90% Regis Corp. 5.500%, 12/02/2019 (d) Ruby Tuesday, Inc. 7.625%, 05/15/2020 Diversified Financials - 2.77% Cash America International, Inc. 5.750%, 05/15/2018 First Cash Financial Services, Inc. 6.750%, 04/01/2021 Energy - 3.57% Era Group, Inc. 7.750%, 12/15/2022 PHI, Inc. 5.250%, 03/15/2019 Materials - 3.27% Alamos Gold, Inc. 7.750%, 04/01/2020 (a)(c) (Cost: $6,637,932; Original acquisition date: 03/17/2014) Crown Americas LLC / Crown Americas Capital Corp. III 6.250%, 02/01/2021 Retailing - 1.81% Rent-A-Center, Inc. 4.750%, 05/01/2021 TOTAL CORPORATE BONDS (Cost $57,614,343) Total Investments (Cost $285,916,998) - 95.52% Other Assets in Excess of Liabilities - 4.48% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Foreign Issued Security. (b) Non-income producing security. (c) The security, sold within the terms of a private placement memorandum, is exempt from registration upon resale under Rule 144A under the Securities Act of 1933. The aggregate value of restricted securities at December 31, 2015 was $22,556,917, which represented 7.93% of net assets. (d) Security is considered illiquid and may be difficult to sell. The industry classifications used in this report, use the Global Industry Classification Standard (GICS®). GICS® was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS® is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Open Forward Currency Contracts December 31, 2015 (Unaudited) Counterparty of Contract Forward Settlement Date Currency to be Received Amount of Currency to be Received in Local Currency Currency to be Delivered Amount of Currency to be Delivered in Local Currency Unrealized Appreciation Wells Fargo 02/22/2016 U.S. Dollars Canadian Dollars $ Wells Fargo 04/13/2016 U.S. Dollars British Pound Wells Fargo 04/13/2016 U.S. Dollars Euro $ Schedule of Investments December 31, 2015 (Unaudited) Intrepid Endurance Fund Shares Value COMMON STOCKS - 23.95% Capital Goods - 2.65% American Science & Engineering, Inc. $ Cubic Corp. Commercial & Professional Services - 3.00% Tetra Tech, Inc. Diversified Financials - 1.32% Dundee Corp. - Class A (a)(b) Energy - 1.25% Unit Corp. (b) Insurance - 1.49% Baldwin & Lyons, Inc. - Class B Materials - 4.25% Sandstorm Gold Ltd. (a)(b) Silver Wheaton Corp. (a) Media - 5.20% Corus Entertainment, Inc. - Class B (a) Pharmaceuticals, Biotechnology & Life Sciences - 1.51% Bio-Rad Laboratories, Inc. - Class A (b) Software & Services - 2.01% Amdocs Ltd. (a) Technology Hardware & Equipment - 1.27% Ingram Micro, Inc. - Class A TOTAL COMMON STOCKS (Cost $77,262,444) PREFERRED STOCK - 3.63% Commercial & Professional Services - 3.63% Pitney Bowes International Holdings, Inc., 6.125% (c)(d) (Cost: $9,978,737; Original acquisition date: 06/24/2014) TOTAL PREFERRED STOCK (Cost $9,978,737) Principal CONVERTIBLE BOND - 4.59% Amount Diversified Financials - 4.59% EZCORP, Inc. 2.125%, 06/15/2019 $ TOTAL CONVERTIBLE BOND (Cost $14,898,571) Total Investments (Cost $102,139,752) - 32.17% Other Assets in Excess of Liabilities - 67.83% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Foreign Issued Security. (b) Non-income producing security. (c) The security, sold within the terms of a private placement memorandum, is exempt from registration upon resale under Rule 144A under the Securities Act of 1933. The aggregate value of restricted securities at December 31, 2015 was $9,504,375, which represented 3.63% of net assets. (d) Security is considered illiquid and may be difficult to sell. Open Forward Currency Contracts December 31, 2015 (Unaudited) Counterparty of Contract Forward Settlement Date Currency to be Received Amount of Currency to be Received in Local Currency Currency to be Delivered Amount of Currency to be Delivered in Local Currency Unrealized Appreciation Morgan Stanley 01/25/2016 U.S. Dollars Canadian Dollars $ Schedule of Investments December 31, 2015 (Unaudited) Intrepid Income Fund Shares Value COMMON STOCKS - 2.25% Insurance - 1.21% Baldwin & Lyons, Inc. - Class B $ Media - 1.04% Corus Entertainment, Inc. - Class B (a) TOTAL COMMON STOCKS (Cost $2,449,457) PREFERRED STOCKS - 5.63% Commercial & Professional Services - 5.38% Pitney Bowes International Holdings, Inc., 6.125% (b)(c) (Cost: $4,446,475; Original acquisition date: 05/02/2014) Diversified Financials - 0.25% Dundee Corp., 5.000% (a) TOTAL PREFERRED STOCKS (Cost $4,629,091) Principal CONVERTIBLE BONDS - 6.39% Amount Diversified Financials - 4.10% EZCORP, Inc. 2.125%, 06/15/2019 $ Materials - 2.29% Royal Gold, Inc. 2.875%, 06/15/2019 TOTAL CONVERTIBLE BONDS (Cost $6,032,618) CORPORATE BONDS - 51.26% Capital Goods - 1.00% WESCO Distribution, Inc. 5.375%, 12/15/2021 Commercial & Professional Services - 3.52% Multi-Color Corp. 6.125%, 12/01/2022 (b) (Cost: $2,906,601; Original acquisition date: 05/18/2015) Consumer Durables & Apparel - 5.18% Hanesbrands, Inc. 6.375%, 12/15/2020 Smith & Wesson Holding Corp. 5.000%, 07/15/2018 (b) (Cost: $1,500,000; Original acquisition date: 07/10/2014) Consumer Services - 7.11% Regis Corp. 5.500%, 12/09/2019 (c) Ruby Tuesday, Inc. 7.625%, 05/15/2020 Diversified Financials - 5.34% Cash America International, Inc. 5.750%, 05/15/2018 First Cash Financial Services, Inc. 6.750%, 04/01/2021 Energy - 6.62% Era Group, Inc. 7.750%, 12/15/2022 PHI, Inc. 5.250%, 03/15/2019 Unit Corp. 6.625%, 05/15/2021 Materials - 5.83% Alamos Gold, Inc. 7.750%, 04/01/2020 (a)(b) (Cost: $3,207,087; Original acquisition date: 03/17/2014) Crown Americas LLC / Crown Americas Capital Corp. III 6.250%, 02/01/2021 Pharmaceuticals, Biotechnology & Life Sciences - 0.13% Mylan, Inc. 1.350%, 11/29/2016 Retailing - 7.54% Dollar General Corp. 4.125%, 07/15/2017 Rent-A-Center, Inc. 6.625%, 11/15/2020 4.750%, 05/01/2021 Sally Holdings LLC / Sally Capital Inc. 5.750%, 06/01/2022 Software & Services - 1.61% The Western Union Co. 5.930%, 10/01/2016 Technology Hardware & Equipment - 7.38% FLIR Systems, Inc. 3.750%, 09/01/2016 Jabil Circuit, Inc. 7.750%, 07/15/2016 Tech Data Corp. 3.750%, 09/21/2017 TOTAL CORPORATE BONDS (Cost $43,486,596) Total Investments (Cost $56,597,762) - 65.53% Other Assets in Excess of Liabilities - 34.47% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Foreign Issued Security. (b) The security, sold within the terms of a private placement memorandum, is exempt from registration upon resale under Rule 144A under the Securities Act of 1933. The aggregate value of restricted securities at December 31, 2015 was $11,479,298, which represented 14.49% of net assets. (c) Security is considered illiquid and may be difficult to sell. Open Forward Currency Contracts December 31, 2015 (Unaudited) Counterparty of Contract Forward Settlement Date Currency to be Received Amount of Currency to be Received in Local Currency Currency to be Delivered Amount of Currency to be Delivered in Local Currency Unrealized Appreciation Wells Fargo 03/04/2016 U.S. Dollars Canadian Dollars $ Schedule of Investments December 31, 2015 (Unaudited) Intrepid Disciplined Value Fund Shares Value COMMON STOCKS - 50.43% Capital Goods - 1.05% American Science & Engineering, Inc. $ Commercial & Professional Services - 1.05% Tetra Tech, Inc. Consumer Durables & Apparel - 4.85% Coach, Inc. Mattel, Inc. Diversified Financials - 9.75% Leucadia National Corp. Northern Trust Corp. Oaktree Capital Group LLC The Bank Of New York Mellon Corp. Energy - 0.89% Contango Oil & Gas Co. (a) Unit Corp. (a) Health Care Equipment & Services - 1.68% Laboratory Corp. of America Holdings (a) Insurance - 1.21% Baldwin & Lyons, Inc. - Class B Materials - 3.30% Alamos Gold, Inc. - Class A (b) AuRico Metals, Inc. (a)(b) Silver Wheaton Corp. (b) Media - 4.72% Corus Entertainment, Inc. - Class B (b) Quarto Group, Inc. Pharmaceuticals, Biotechnology & Life Sciences - 0.56% Bio-Rad Laboratories, Inc. - Class A (a) Software & Services - 10.17% Amdocs Ltd. (b) Microsoft Corp. Symantec Corp. Teradata Corp. (a) The Western Union Co. Technology Hardware & Equipment - 6.62% Apple, Inc. Cisco Systems, Inc. SanDisk Corp. Telecommunication Services - 4.58% Telephone & Data Systems, Inc. Verizon Communications, Inc. TOTAL COMMON STOCKS (Cost $22,374,878) Principal CONVERTIBLE BOND - 1.61% Amount Diversified Financials - 1.61% EZCORP, Inc. 2.125%, 06/15/2019 $ TOTAL CONVERTIBLE BOND (Cost $796,289) Total Investments (Cost $23,171,167) - 52.04% Other Assets in Excess of Liabilities - 47.96% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign Issued Security. Open Futures Contracts December 31, 2015 (Unaudited) Description Number of Contracts Sold Notional Value in US Dollar Settlement Month Unrealized Appreciation Canadian Dollar Future 17 March 2016 $ Schedule of Investments December 31, 2015 (Unaudited) Intrepid International Fund Shares Value COMMON STOCKS - 62.59% Australia - 15.50% Coventry Group Ltd. $ GUD Holdings Ltd. Pacific Brands Ltd. (a) Programmed Maintenance Services Ltd. Canada - 12.19% Corus Entertainment, Inc. - Class B Dundee Corp. - Class A (a) HNZ Group, Inc. Imvescor Restaurant Group, Inc. Noranda Income Fund Sandstorm Gold Ltd. (a) France - 7.05% GEA IPSOS Vetoquinol SA Germany - 14.27% Balda AG Hornbach Baumarkt AG KSB AG Greece - 2.91% Metka SA United Kingdom - 9.65% Fenner PLC Quarto Group, Inc. Royal Mail PLC Stallergenes Greer PLC (a) United States - 1.02% Baldwin & Lyons, Inc. - Class B TOTAL COMMON STOCKS (Cost $6,216,147) PREFERRED STOCKS - 2.31% Canada - 1.10% Dundee Corp., 5.000% United States - 1.21% Pitney Bowes International Holdings, Inc., 6.125% (b)(c) (Cost: $106,250; Original acquisition date: 02/20/2015) TOTAL PREFERRED STOCKS (Cost $191,577) Principal CONVERTIBLE BOND - 1.62% Amount United States - 1.62% EZCORP, Inc. 2.125%, 06/15/2019 $ TOTAL CONVERTIBLE BOND (Cost $157,521) Total Investments (Cost $6,565,245) - 66.52% Other Assets in Excess of Liabilities - 33.48% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The security, sold within the terms of a private placement memorandum, is exempt from registration upon resale under Rule 144A under the Securities Act of 1933. The aggregate value of restricted securities at December 31, 2015 was $102,750, which represented 1.21% of net assets. (c) Security is considered illiquid and may be difficult to sell. Open Futures Contracts December 31, 2015 (Unaudited) Description Number of Contracts Sold Notional Value in US Dollar Settlement Month Unrealized Appreciation (Depreciation) Australian Dollar Future 18 March 2016 $ ) British Pound Future 5 March 2016 Canadian Dollar Future 12 March 2016 Euro FX Future 16 March 2016 $ Schedule of Investments December 31, 2015 (Unaudited) Intrepid Select Fund Shares Value COMMON STOCKS - 79.89% Capital Goods - 5.37% American Science & Engineering, Inc. $ Cubic Corp. Commercial & Professional Services - 6.23% Tetra Tech, Inc. Consumer Durables & Apparel - 6.40% Coach, Inc. Mattel, Inc. Diversified Financials - 12.81% Dundee Corp. - Class A (a)(b) Leucadia National Corp. Oaktree Capital Group LLC Energy - 2.43% Unit Corp. (b) Health Care Equipment & Services - 1.98% Laboratory Corp. of America Holdings (b) Insurance - 4.63% Baldwin & Lyons, Inc. - Class B Materials - 7.39% Sandstorm Gold Ltd. (a)(b) Silver Wheaton Corp. (a) Media - 9.99% Corus Entertainment, Inc. - Class B (a) Pharmaceuticals, Biotechnology & Life Sciences - 2.96% Bio-Rad Laboratories, Inc. - Class A (b) Software & Services - 9.92% Amdocs Ltd. (a) Teradata Corp. (b) The Western Union Co. Technology Hardware & Equipment - 6.89% Ingram Micro, Inc. - Class A SanDisk Corp. Telecommunication Services - 2.89% Telephone & Data Systems, Inc. TOTAL COMMON STOCKS (Cost $4,052,070) Principal CONVERTIBLE BOND - 4.15% Amount Diversified Financials - 4.15% EZCORP, Inc. 2.125%, 06/15/2019 $ TOTAL CONVERTIBLE BOND (Cost $224,541) Total Investments (Cost $4,276,611) - 84.04% Other Assets in Excess of Liabilities - 15.96% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Foreign Issued Security. (b) Non-income producing security. Open Forward Currency Contracts December 31, 2015 (Unaudited) Counterparty of Contract Forward Settlement Date Currency to be Received Amount of Currency to be
